Title: To Thomas Jefferson from Littleton Dennis Teackle, 12 June 1824
From: Teackle, Littleton Dennis
To: Jefferson, Thomas


Sir,
Baltimore
12th June 1824
You will probably have seen in the publick prints, that An association has been formed, to conduct a work on Political Œconomy, with intent to discover the causes which have Operated to retard the progress of our prosperity, & to endeavour to illustrate the proper measures of amelioration—The assistance of Many scientifick Gentlemen has been freely offered, & the Society will venture to hope for Your efficient influence in furthering the interesting object of this undertaking—Whilst foreign States are fast advancing in Wealth & Power, no part of this Republick is without the pressure of a paralizing incubus—We truly need the touch of science to disclose defects & to draw forth our latent Means—to create demand for our productions—to nourish & invigorate our passive trade, & to furnish aliment for foreign Commerce.I am, sir, With the highest consideration, and respect your most obt servtLittleton Dennis Teackle